 

EXHIBIT 10.36

 

[ACLARA BIOSCIENCES, INC. LETTERHEAD]

 

[Date],

 

[Executive Name]

[Address]

 

Re:    Change in Control Agreement

 

Dear Mr/s.                     :

 

ACLARA BioSciences, Inc. (the “Company”) considers it essential to the best
interests of its shareholders to foster the continuous employment of the
Company’s key management personnel. In this regard, the Company’s Board of
Directors (the “Board”) recognizes that, as is the case with many publicly-held
corporations, the possibility of a change in control of the Company may exist
and the uncertainty and questions that it may raise among management could
result in the departure or distraction of management personnel to the detriment
of the Company and its shareholders.

 

The Board has decided to reinforce and encourage the continued attention and
dedication of members of the Company’s management, including yourself, to their
assigned duties without the distraction arising from the possibility of a change
in control of the Company.

 

In order to induce you to remain in its employ, the Company hereby agrees that
after this letter agreement (this “Agreement”) has been fully executed, you
shall receive the severance benefits set forth in this Agreement in the event of
a Hostile Takeover (as defined below) or that your employment with the Company
is terminated under the circumstances described below subsequent to a Change in
Control (as defined below).

 

1.    Term of Agreement. This Agreement shall commence on the date hereof and
shall continue in effect through December 31, 2003; provided, however, that
commencing on January 1, 2004 and on each January 1 thereafter, the term of this
Agreement shall automatically be extended for one additional year unless, not
later than September 30 of the preceding year, the Company shall have given you
notice that it does not wish to extend this Agreement; provided, further, that
if a Change in Control occurs during the original or any extended term of this
Agreement, the term of this Agreement shall continue in effect for the 12-month
period immediately following the Change in Control, and shall then terminate.

 

2.    Change in Control/Hostile Takeover. You shall receive no benefits under
this Agreement unless there has been a Change in Control or a Hostile Takeover.

 

(a)    For purposes of this Agreement, a “Change in Control” shall mean (i) an
acquisition of any voting securities of the Company (the “Voting Securities”) by
any “person” (as the term “person” is used for purposes of Section 13(d) or
Section 14(d) of the Securities Exchange Act of 1934, as amended (the “1934
Act”)) immediately after which such person has “beneficial ownership” (within
the meaning of Rule 13d-3 promulgated under the 1934 Act) (“Beneficial
Ownership”) of 15% or more of the combined voting power of the Company’s then
outstanding Voting Securities without the approval of the Board; (ii) a merger
or consolidation

 



--------------------------------------------------------------------------------

that results in more than 50% of the combined voting power of the Company’s then
outstanding Voting Securities of the Company or its successor changing ownership
(whether or not approved by the Board); (iii) the sale of all or substantially
all of the Company’s assets; (iv) approval by the shareholders of the Company of
a plan of complete liquidation of the Company; or (v) the individuals
constituting the Board as of the date of this Agreement (the “Incumbent Board”)
cease for any reason to constitute at least 1/2 of the members of the Board;
provided, however, that if the election, or nomination for election by the
Company’s stockholders, of any new director was approved by a vote of the
Incumbent Board, such new director shall be considered a member of the Incumbent
Board.

 

(b)    For purposes of this Agreement, a “Hostile Takeover” means a transaction
or series of transactions that results in any person acquiring Beneficial
Ownership of more than 50% of the combined voting power of the Company’s then
outstanding Voting Securities without the approval of the Board.

 

(c)    Upon a Hostile Takeover during the term of this Agreement, you shall
immediately become 100% vested with respect to any options to purchase the
Company’s capital stock that you then hold and/or any restrictions with respect
to restricted shares of the Company’s capital stock that you then hold shall
immediately lapse.

 

3.    Termination Following Change in Control.

 

(a)    If a Change in Control shall have occurred during the term of this
Agreement, you shall be entitled to the benefits provided in Section 4(b) if
your employment is terminated within the 12-month period immediately following
the date of such Change in Control (i) by the Company other than for Cause or
(ii) by you for Good Reason (as defined below) (a termination of your employment
under the circumstances described in this sentence is sometimes hereinafter
referred to as a “Payment Termination”). In the event that your employment with
the Company is terminated for any reason and subsequently a Change in Control
occurs, you shall not be entitled to any benefits hereunder. In the event that
you are entitled to the benefits provided in Section 4(b), such benefits shall
be paid notwithstanding the subsequent expiration of the term of this Agreement.

 

(b)    The Company may terminate your employment for Cause. For purposes of this
Agreement, “Cause” shall mean (i) gross negligence or willful misconduct in the
performance of duties to the Company where such gross negligence or willful
misconduct has resulted or is likely to result in substantial and material
damage to the Company or its subsidiaries; (ii) repeated unexplained or
unjustified absence from the Company; (iii) a material and willful violation of
any federal or state law; (iv) commission of any act of fraud with respect to
the Company; or (v) conviction of a felony or a crime involving moral turpitude
causing material harm to the standing and reputation of the Company, in each
case as determined in good faith by the Board.

 

(c)    You may terminate your employment with the Company for Good Reason. For
purposes of this Agreement, “Good Reason” shall mean the occurrence, after a
Change in Control, of any one or more of the following events without your prior
written

 

2



--------------------------------------------------------------------------------

consent, unless the Company fully corrects the circumstances constituting Good
Reason (provided such circumstances are capable of correction) prior to the Date
of Termination:

 

(i)    any change in your position with the Company that materially reduces your
duties or level of responsibility or that changes materially the level of
management to which you report;

 

(ii)    any reduction of your base compensation (other than in connection with a
general decrease in base salaries for most similarly situated employees of the
successor corporation); or

 

(iii)    the relocation of the Company’s offices at which you are principally
employed immediately prior to the date of the Change in Control to a location
more than 35 miles from such offices.

 

Your continued employment shall not constitute consent to, or a waiver of rights
with respect to, any circumstance constituting Good Reason hereunder.

 

(d)    Any purported termination of your employment by the Company or by you
(other than termination due to your death, which shall terminate your employment
automatically) shall be communicated by a written Notice of Termination to the
other party hereto in accordance with Section 6. For purposes of this Agreement,
“Notice of Termination” shall mean a notice that shall indicate the specific
termination provision in this Agreement (if any) relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provision so indicated.

 

(e)    For purposes of this Agreement, “Date of Termination” shall mean (i) if
your employment is terminated due to your death, the date of your death; or (ii)
if your employment is terminated for any reason other than death, the date
specified in the Notice of Termination.

 

4.    Compensation Upon Termination.

 

(a)    If your employment with the Company is terminated other than in a Payment
Termination, the Company shall pay you your full earned but unpaid base salary,
when due, through the Date of Termination at the rate in effect at the time
Notice of Termination is given or your Date of Termination, in the event of
termination as a result of your death, plus all other amounts to which you are
entitled under any compensation plan or practice of the Company at the time such
payments are due, and the Company shall have no further obligations to you under
this Agreement.

 

(b)    If you incur a Payment Termination, then, in lieu of any severance
benefits to which you may otherwise be entitled under any severance plan or
program of the Company, you shall be entitled to the benefits provided below:

 

(i)    the Company shall, at the time specified in Section 4(c), pay to you your
full earned but unpaid base salary, when due, through the Date of Termination at
the rate in

 

3



--------------------------------------------------------------------------------

effect at the time Notice of Termination is given, plus all other amounts to
which you are entitled under any compensation plan or practice of the Company at
the time such payments are due;

 

(ii)    you shall be entitled to receive, at the times specified in Section
4(c), severance pay in an amount equal to the sum of

 

(A)    the greater of (x) your annual base salary as in effect immediately prior
to delivery of the Notice of Termination or (y) your annual base salary as in
effect immediately prior to the Change in Control, payable over the 12-month
period commencing on the Date of Termination, plus

 

(B)    an annual cash bonus equal to the greater of (x) your targeted annual
bonus for the year in which the Date of Termination occurs or (y) your targeted
annual bonus for the year in which the Change of Control occurs, in each case
assuming that the bonus targets are satisfied, payable over the 12-month period
commencing on the Date of Termination,;

 

(iii)    you shall immediately become 100% vested with respect to any options to
purchase the Company’s capital stock that you then hold and/or any restrictions
with respect to restricted shares of the Company’s capital stock that you then
hold shall immediately lapse;

 

(iv)    the Company shall provide you with outplacement services in an amount
not to exceed $15,000; and

 

(v)    for the period beginning on the Date of Termination and ending on the
date which is 12 full months following the Date of Termination, the Company
shall pay for and provide you and your dependents with the same medical benefits
and life insurance coverage to which you would have been entitled had you
remained continuously employed by the Company during such period. At the
termination of the benefits coverage under the first sentence of this Section
4(b)(v), you and your dependents shall be entitled to continuation coverage
pursuant to Section 4980B of the Internal Revenue Code of 1986, as amended (the
“Code”), Sections 601-608 of the Employee Retirement Income Security Act of
1974, as amended, and under any other applicable law, to the extent required by
such laws, as if you had terminated employment with the Company on the date such
benefits coverage terminates.

 

(c)    The payments provided for in Section 4(b)(ii) shall be made periodically
in the same amounts and at the same intervals as your base salary and bonus were
paid immediately prior to termination of employment.

 

(d)    You shall not be required to mitigate the amount of any payment provided
for in this Section 4 by seeking other employment or otherwise, nor shall the
amount of any payment or benefit provided for in this Section 4 be reduced by
any compensation earned by you as the result of employment by another employer
or self-employment, by retirement benefits, by offset against any amounts (other
than loans or advances to you by the Company) claimed to be owed by you to the
Company, or otherwise.

 

4



--------------------------------------------------------------------------------

5.    Successors; Binding Agreement.

 

(a)    The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Unless
expressly provided otherwise, “Company” as used herein shall mean the Company as
defined in this Agreement and any successor to its business and/or assets as
aforesaid.

 

(b)    This Agreement shall inure to the benefit of and be enforceable by you
and your personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If you should die while
any amount would still be payable to you hereunder had you continued to live,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to your devisee, legatee or other designee or,
if there is no such designee, to your estate.

 

6.    Notice. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth on the first page of this
Agreement, provided that all notices to the Company shall be directed to the
attention of its Secretary, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

 

7.    Parachute Payments. Notwithstanding anything contained in this Agreement
to the contrary, in the event that the benefits provided for in this Agreement
to you together with all other payments and the value of any benefit received or
to be received by you:

 

(a) constitute “parachute payments” within the meaning of Section 280G of the
Code, and

 

(b) but for this Section, would be subject to the excise tax imposed by Section
4999 of the Code, then your benefits pursuant to the terms of this Agreement
shall be payable either:

 

(i)    in full, or

 

(ii)    as to such lesser amount which would result in no portion of such
benefits being subject to excise tax under Section 4999 of the Code, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local income taxes and the excise tax imposed by Section 4999, results in the
receipt by you on an after-tax basis, of the greatest amount of benefits under
this Agreement, notwithstanding that all or some portion of such benefits may be
subject to the excise tax imposed under Section 4999 of the Code. Unless the
Company and you otherwise agree in writing, any determination required under
this Section 7 shall be made in writing by the Company’s independent public
accountants serving immediately before the Hostile Takeover or Change in Control
(the “Accountants”), whose determination

 

5



--------------------------------------------------------------------------------

shall be conclusive and binding upon you and the Company for all purposes. For
purposes of making the calculations required by this Section 7, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. The Company shall cause the
Accountants to provide detailed supporting calculations of its determinations to
you and the Company. You and the Company shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 7.

 

8.    Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be specifically designated by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of or compliance with, any condition or provision of this Agreement
to be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not expressly set forth in this Agreement. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of California without regard to its conflicts of law principles. All
references to sections of the 1934 Act or the Code shall be deemed also to refer
to any successor provisions to such sections. Any payments provided for
hereunder shall be paid net of any applicable withholding required under
federal, state or local law. The obligations of the Company under Section 4
shall survive the expiration of the term of this Agreement. The section headings
contained in this Agreement are for convenience only, and shall not affect the
interpretation of this Agreement.

 

9.    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

10.    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

11.    Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto, and any prior agreement of the parties
hereto in respect of the subject matter contained herein, including, without
limitation, any prior severance or change in control agreements, is hereby
terminated and cancelled. Any of your rights hereunder shall be in addition to
any rights you may otherwise have under benefit plans or agreements of the
Company (other than severance plans or agreements) to which you are a party or
in which you are a participant, including, but not limited to, any Company
sponsored employee benefit plans and stock options plans. The provisions of this
Agreement shall not in any way abrogate your rights under such other plans and
agreements.

 

6



--------------------------------------------------------------------------------

 

12.    At-Will Employment. Nothing contained in this Agreement shall (a) confer
upon you any right to continue in the employ of the Company, (b) constitute any
contract or agreement of employment, or (c) interfere in any way with the
at-will nature of your employment with the Company.

 

If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter, which shall
then constitute our agreement on this subject.

 

Sincerely,

 

ACLARA BIOSCIENCES, INC.

By:

 

 

--------------------------------------------------------------------------------

Its:

   

 

Agreed and Accepted,

this              day of                     , 2002.

 

--------------------------------------------------------------------------------

[Executive Name]

 

7